Exhibit 10.1



EMPLOYMENT AGREEMENT



            This Employment Agreement (this "Agreement"), is entered into this
12nd day of July, 2015, by and between Diamante Minerals, Inc., a Nevada
corporation (the "Company"), and Jennifer Irons, with an address at 203-1634
Harvey Avenue, Kelowna, BC V1Y 6G2 (the "Executive").



W I T N E S S E T H:



            WHEREAS, the Company desires to employ the Executive as the Chief
Financial Officer of the Company, and the Executive desires to accept such
employment, on the terms and conditions contained in this Agreement;



            NOW, THEREFORE, in consideration of the foregoing and the mutual
promises and covenants hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:



            1.       Employment. The Company agrees to employ Executive as its
Chief Financial Officer, and Executive hereby agrees to such employment, , in
accordance with the terms and conditions set forth in this Agreement. In her
capacity as Chief Financial Officer, the Executive shall have principal
responsibility for developing the business strategies, policies and operations
of the Company and shall perform such other duties for the Company as are
consistent with her position, including, without limitation, the senior
supervisory responsibility for equity and debt financings; all corporate
transaction activities, including without limitation, establishing joint
ventures and strategic alliances and having the sole authority to approve any
contract or arrangement with a third party involving the expenditure or
commitment of Company funds.



            The services to be performed by the Executive shall be commensurate
with the position of the Executive as a senior executive employee of the
Company. The Executive shall report to the Chief Executive Officer and the Board
of Directors of the Company.



            2.       Compensation.



            a.       Base Salary. In consideration for the services rendered by
Executive hereunder, Company agrees to pay Executive an annual base salary (the
"Base Salary") in the amount of One Hundred Twenty Five Thousand Dollars
($125,000) for the first year of the Term, One Hundred Thirty Seven Thousand
Five Hundred Dollars ($137,500) for the second year of the Term and One Hundred
Fifty Thousand Dollars ($150,000) for the third year. The Company shall pay the
salary every three months of the Term. All payments of compensation hereunder
shall be subject to normal withholdings and all other applicable federal, state
and local tax deductions as required by law. The Executive agrees that the
Company shall have the right, in its sole and absolute discretion, to pay the
salary or any other amounts payable to the Executive hereunder in shares of
deferred stock units (DSU) of the Company based on the 90-day VWAP at the end of
each quarter. Promptly after the execution and deliver of this Agreement, the
Executive and the Company will structure a DSU plan for the Executive. If there
is an adverse tax implication as a result of the issuance of DSU to the
Executive, the Company agrees to work with the Executive and his representatives
to obtain more favorable tax treatment.





--------------------------------------------------------------------------------





            b.       Additional Compensation. In addition to the Base Salary as
defined in subsection (a) herein, the Executive shall be entitled to such
further compensation and/or bonuses as may decided on by a majority of the Board
of Directors of the Company based upon the performance and/or profitability of
the Company.



            3.       Benefits. During the term of Executive's employment with
Company under this Agreement, Executive will be entitled to the following
benefits:



(a)       three (3) weeks paid vacation;
(b)       reimbursement for all related work, educational classes paid for and
attended by the Executive; and
(c)       reimbursement for ordinary and necessary expenses incurred by
Executive on behalf of the Company, including expenses for travel, entertainment
and business development in accordance with the usual policies of the Company.



            4.       Term.



            a.       Subject to Section 4 hereof, the term of Executive's
employment with the Company under this Agreement shall commence as of the date
first written above, and shall continue for three (3) years thereafter ("Term"),
unless Executive's employment is earlier terminated by Company or Executive in
accordance with this Agreement. The Term shall automatically renew on each year
anniversary of this Agreement for one additional year unless one party provides
the other with at least thirty (30) days written notice prior to such
anniversary date that such party does not desire to renew this Agreement. For
purposes of this Agreement, "Term" shall mean collectively the initial term and
any renewal term, if any, during which this Agreement remains in effect.



            b.       The Company may terminate Executive's employment with
Company at any time, for cause, immediately upon Company giving written notice
of termination to Executive, upon the occurrence of any of the following events:



i.       Executive's refusal to perform such duties as are reasonably assigned
to him by the Company; or



ii.      Executive's fraud, dishonesty, or other deliberate injury to Company;
or



iii.     Executive's conviction of a crime involving moral turpitude which
constitutes a felony in the jurisdiction in which Executive is employed; or



iv.      Executive's material breach of any provision hereunder; or

2





--------------------------------------------------------------------------------





v.       The death or disability of Executive. Executive shall be deemed to be
disabled if, due to the physical or mental illness or incapacity of Executive,
Executive is unable to perform his duties under this Agreement for (i) ninety
(90) consecutive days, or (ii) any one hundred and twenty (120) days in any six
(6) month period.



            c.       In the event of termination of Executive's employment with
Company for cause pursuant to Section 4(b) above (other than pursuant to Section
4(b)(i) or (iv)), or if Executive terminates his employment for any reason,
Company shall not be liable to Executive for any compensation or other payment,
other than the payment of Executive's Base Salary through the effective date of
termination.



            d.       In the event of termination of Executive's employment with
Company for cause pursuant to Section 4(b)(i) or (iv) above, the Company shall
first deliver ten (10) days prior written notice ("Termination Notice") of its
intent to terminate the Executive for Cause, which notice shall specify in
reasonable detail the basis for the Company's determination that such Cause
exists. The Executive shall be given a reasonable time not exceeding twenty (20)
days to terminate the conduct or cure the breach specified in the Termination
Notice. If the Executive so requests in writing within ten (10) days after
delivery to him of the Termination Notice, the Company shall promptly afford the
Executive the right, in person and accompanied by his counsel, to a full, fair
and complete hearing before the Board, in which event such termination shall not
take place unless and until the Company shall have sent a further written notice
confirming the Termination Notice.



            e.       If, before the last day of the Term, (i) the Company
terminates the Executive's employment other than for Cause, (ii) the Executive
terminates his employment for Good Reason (as defined below), or (iii) his
employment is terminated pursuant to Section (f) below, the Executive shall be
paid an immediate lump sum cash payment equal to the sum of:



                            (i)       the unpaid Base Salary to which he would
have been entitled for the remainder of the Term (based upon the Base Salary in
effect on the date of termination); plus



                            (ii)      an amount equal to the product of the
number of years and fractional years for the remainder of the Term multiplied by
fifty percent (50%) of the amount of the annual Base Salary in effect as of the
date of termination.



            The following events or circumstances shall constitute "Good
Reason," entitling the Executive to terminate his employment in the manner set
forth above:



                            (i)       the assignment to the Executive of any
duties materially inconsistent with the Executive's position (including status,
offices, and reporting requirements), authority, duties or responsibilities as
contemplated by this Agreement or any other material breach of this Agreement by
the Company, excluding for this purpose any action not taken in bad faith and
which is remedied by the Company within ten (10) days after receipt of notice
thereof given by the Executive; and



3





--------------------------------------------------------------------------------



                            (ii)      any failure by the Company, in any
respect, to comply with any of the compensation or benefits provisions of this
Agreement, other than a failure not occurring in bad faith and which is remedied
by the Company within ten (10) days after receipt of notice thereof given by the
Executive.



            f.       If a Change of Control (as defined in the Annex attached
hereto) occurs and, (a) within two (2) years following such Change of Control,
the Company terminates the Executive's employment other than for Cause, or the
Executive terminates his employment for Good Reason, or (b) no earlier than
twelve (12) months nor more than eighteen (18) months after such Change of
Control, the Executive voluntarily terminates his employment with or without
Good Reason, then, for purposes of determining the amounts to be paid to the
Executive pursuant to Section (e) above, the Term shall be deemed extended to a
date which is the later of (x) two (2) years from the date of such Change of
Control and (y) two (2) years after the date of termination. While it is not
expected that payments made to the Executive with respect to the Contract
Extension and other payments hereunder will be treated as payments subject to
any excise tax under Internal Revenue Code Section 4999, to the extent they are,
the Company shall pay to the Executive an amount which, net of any applicable
taxes thereon, will provide the Executive with sufficient cash to pay any excise
tax payable by him by reason of all payments hereunder.





            5.       Confidential Information.



            a.       Executive agrees that during the course of Executive's
employment with Company, Executive will create, have contact with and receive
information, documents and materials (collectively, "Confidential Information")
which contain confidential information and/or trade secrets of Company and/or
its operations, including, but not limited to, information regarding the
business operations of Company, methods and processes, trade secrets and other
intellectual property, financial information, books of accounts, marketing plans
and information, accounting records, sales and business records, drawings,
correspondence, engineering, maintenance, operating and production records, and
other information which Company shall from time to time designate as
confidential.



            b.       Executive shall not, directly or indirectly, disclose to
any third party, or use for his own benefit, or for the benefit of any other
person, firm, association or entity whether or not in competition with Company,
any of the Confidential Information, except during the performance of
Executive's employment with Company. Company acknowledges that Executive may be
required to disclose portions of the Confidential Information in legal
proceedings or to governmental agencies as required by law and consents to such
disclosure. Executive agrees, in connection with any such disclosure, to notify
Company prior to making any disclosures and to make requests for confidential
treatment by all such governmental agencies to which such Confidential
Information is disclosed, as Company may request. Upon termination of
Executive's employment with Company, or upon the request of Company, Executive
shall return to Company any and all of the Confidential Information, and all
copies, recordings and reproductions of the Confidential Information in
Executive's possession or under Executive's control.



4





--------------------------------------------------------------------------------



            c.       Notwithstanding anything in this Agreement to the contrary,
Confidential Information does not include information (i) in the public domain,
(ii) received by Executive outside of Executive's employment with Company from a
party not directly or indirectly under an obligation of confidentiality to
Company, or (iii) which later becomes public, unless such information is made
public by Executive in breach of this Agreement.



            6.       Assignment of Intellectual Property.



            a.       Executive will promptly disclose to the Company all
improvements, inventions, formulae, processes, techniques, trademarks, know-how,
data, source code and object code, whether or not patentable or copyrightable,
made, conceived, reduced to practice or learned by him, either alone or jointly
with others, during the period of his employment which are related to or useful
in the business of the Company, or result from tasks assigned to him by the
Company, or result from use of any premises owned, leased or contracted for by
the Company (all said improvements, inventions, formulae, processes, techniques,
know-how, and data shall be collectively hereinafter called "Inventions").



            b.       Company Sole Owner of Patent Rights. Executive agrees that
all Inventions shall be the sole property of the Company and its assigns, and
the Company and its assigns shall be the sole owner of all patents and other
rights in connection therewith.



            c.       Assignment of Patent Rights; Duty to Cooperate. Executive
hereby assigns to the Company any rights he may have or acquire in all
Inventions. Executive further agrees as to all Inventions to assist the Company
in every proper way (but at the Company's expense) to obtain all Inventions from
time to time enforce patents, trademarks or copyrights on the Inventions in any
and all countries, and to that end Executive will execute all documents for use
in applying for and obtaining such patents, trademarks or copyrights thereon and
enforcing same, as the Company may desire, together with any assignment thereof
to the Company or persons designated by it. Executive's obligation to assist the
Company in obtaining and enforcing patents, trademarks or copyrights for the
Inventions in any and all countries shall continue beyond the termination of his
employment, but the Company shall compensate him at a reasonable rate after such
termination for time actually spent by him at the Company's request on such
assistance.



            7.       Severability. The provisions contained herein are
severable. If any provision of this Agreement shall be held to be invalid or
unenforceable in any respect, such provision shall be carried out and enforced
to the extent to which it shall be valid and enforceable, and any such
invalidity or unenforceability shall not affect any other provision of this
Agreement; provided, however, that if any invalid or unenforceable provision may
be modified as to time, geographic or subject matter scope so as to be
enforceable at law, such provision shall be deemed to have been modified so as
to be enforceable to the fullest extent permitted at law.



            8.       Entire Agreement. This Agreement constitutes the entire
understanding and agreement of the parties with regard to the subject matter
hereof.



5





--------------------------------------------------------------------------------



            9.       Amendment. This Agreement may not be amended or modified
except in writing signed by all of the parties hereto.



            10.       Governing Law. This Agreement shall be construed and
enforced pursuant to the laws of the State of Nevada, without regard to the
choice of law provisions thereof.



            11.       Headings. The headings, titles or designations of the
various paragraphs are not a part of this Agreement, but are for the convenience
of reference only, and do not and shall not be used to define, limit or construe
the contents of the paragraphs.



            12.       Benefit. This Agreement shall be binding upon and inure to
the benefit of the parties and each of their respective heirs, personal
representatives, successors and permitted assigns.



            13.       Assignment. Executive may not assign or delegate any of
this duties, obligations or covenants under this Agreement without the prior
written consent of Company. Company may assign its rights and delegate its
duties hereunder to any person or entity which acquires all or substantially all
of the assets of Company, or to any entity that, directly or indirectly,
controls, is controlled by, or is under common control with Company, without the
consent of Executive of such assignment promptly after such assignment.



            14.       Waiver. The failure of either party to enforce any
provision of this Agreement shall not be construed as a waiver or limitation of
that party's right to subsequently enforce and compel strict compliance with any
provision of this Agreement.



            15.       Counterparts. This agreement may be executed in
counterparts; each such executed counterpart will be considered an original and
no other counterpart need be produced for any purpose whatsoever.







            IN WITNESS WHEREOF, this Agreement has been entered into as of the
date first written above.



"Jennifer Irons"


______________________________
JENNIFER IRONS, Executive





 

DIAMANTE GROUP, INC.

                   "Chad Ulansky"
     By:______________________________
           Name: Chad Ulansky
           Title: Chief Executive Officer



6





--------------------------------------------------------------------------------





ANNEX



 

            (a) An acquisition (other than directly from the Company) of any
voting securities of the Company (the "Voting Securities") by any "Person" (as
the term person is used for purposes of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act")), immediately after which
such Person has "Beneficial Ownership" (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of thirty percent (30%) or more of the then
outstanding shares of Voting Securities; provided, however, in determining
whether a Change of Control has occurred pursuant to this Section, Voting
Securities which are acquired in a "Non-Control Acquisition" (as hereinafter
defined) shall not constitute an acquisition which would cause a Change of
Control. A "Non-Control Acquisition" shall mean an acquisition by (i) an
employee benefit plan (or a trust forming a part thereof) maintained by (A) the
Company or (B) any corporation or other Person of which a majority of its voting
power or its voting securities or equity interest is owned, directly or
indirectly, by the Company (for purposes of this definition, a "Subsidiary"),
(ii) the Company or its Subsidiaries, or (iii) any Person in connection with a
"Non-Control Transaction" (as hereinafter defined);



            (b) The individuals who, as of the date of this Agreement, are
members of the Board (the "Incumbent Board") cease for any reason to constitute
at least two-thirds of the members of the Board; provided, however, that if the
election, or nomination for election by the Company's common stockholders, of
any new director was approved by a vote of at least two-thirds of the Incumbent
Board, such new director shall be considered as a member of the Incumbent Board,
provided, however, that no individual shall be considered as a member of the
Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened "Election Contest" (as described in Rule 14a-11
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board (a
"Proxy Contest") including by reason of any agreement intended to avoid or
settle any Election Contest or Proxy Contest; or



            (c)       The consummation of:



            (i)       A merger, consolidation or reorganization with or into the
Company or in which securities of the Company are issued, unless such merger,
consolidation or reorganization is a "Non-Control Transaction". A "Non-Control
Transaction" shall mean a merger, consolidation or reorganization with or into
the Company or in which securities of the Company are issued where:

            (A)       the stockholders of the Company, immediately before such
merger, consolidation or reorganization, own directly or indirectly immediately
following such merger, consolidation or reorganization at least fifty percent
(50%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger or consolidation or reorganization (the
"Surviving Corporation") in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization,



7





--------------------------------------------------------------------------------





            (B)       the individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for such merger,
consolidation or reorganization constitute at least two-thirds of the members of
the board of directors of the Surviving Corporation, or a corporation
beneficially directly or indirectly owing a majority of the voting securities of
the Surviving Corporation, and



            (C)       no Person other than (1) the Company, (2) any Subsidiary,
(3) any employee benefit plan (or any trust forming a part thereof) that,
immediately prior to such merger, consolidation or reorganization, was
maintained by the Company or any Subsidiary, or (4) any Person who, immediately
prior to such merger, consolidation or reorganization had Beneficial Ownership
of thirty percent (30%) or more of the then outstanding Voting Securities, has
Beneficial Ownership of thirty percent (30%) or more of the combined voting
power of the Surviving Corporation's then outstanding voting securities.



            (ii) A complete liquidation or dissolution of the Company; or



            (iii) the sale or other disposition of all or substantially all of
the assets of the Company to any Person (other than a transfer to a Subsidiary
or the distribution to the Company's stockholders of the stock of a Subsidiary
or any other assets).



Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any Person (the "Subject Person") acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities then outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Persons, provided that if a
Change of Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which increases the percentage of the
then outstanding Voting Securities Beneficially Owned by the Subject Person,
then a Change of Control shall occur.



8

